Citation Nr: 1703479	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A notice of disagreement was received in March 2012; a statement of the case was issued in May 2013; and a substantive appeal was received in June 2013.   

The Board notes that the original claim for entitlement to service connection for bilateral hearing loss was denied in a March 2007 rating decision.  The Veteran appealed the claim and the Board remanded the issue in November 2010.  

In February 2012, the RO granted service connection for left ear hearing loss, but not right ear hearing loss.  The Board remanded these issues in June 2012 and December 2014 for additional development and adjudication.

The Board notes that in October 2015, the Veteran was still service connected for left ear hearing loss, but not for right ear hearing loss.  The Board remanded the issues of entitlement to service connection for right ear hearing loss; entitlement to a compensable rating for left ear hearing loss; and entitlement to a total disability rating based on individual unemployability (TDIU).  

The RO then issued an October 2016 rating decision in which it granted service connection for right ear hearing loss, and assigned a 10 percent rating for bilateral hearing loss, effective October 29, 2006 (the date of the original claim for service connection).  This constitutes a complete grant of the service connection claim and it is no longer on appeal.  The rating decision also granted earlier effective dates for the service connection of tinnitus and sinusitis.  

The RO also issued a June 2016 rating decision in which it granted a TDIU effective October 29, 2006.  This constitutes a complete grant of the claim and the issue is no longer on appeal.  

In September 2015, the RO issued a rating decision in which it denied an application to reopen a claim for entitlement to service connection for Meniere's disease, and a lung disability.  In October 2015, the Veteran submitted a timely notice of disagreement with regard to Meniere's disease.  The RO issued a March 2016 statement of the case; but the Veteran did not file a timely substantive appeal (VA Form 9).  Consequently, the issue is not before the Board.  

The remaining issue of entitlement to an initial compensable evaluation for left ear hearing loss has been re-characterized to reflect the fact that the Veteran is now service connected for bilateral hearing loss and that he has been assigned a 10 percent rating for this disability.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the RO fully complied with the October 2015 remand instructions.  The Veteran underwent a VA examination in November 2015.  However, the record indicates that his hearing loss has become more severe since that examination.  At the November 2015 VA examination, the speech discrimination score was 96 percent.  He submitted a September 2016 audiology speech pathology general note that reflects that his hearing loss disability became more severe in the past month.  Upon examination, speech discrimination ability was 68 percent (the method of testing used was not specified).  

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).

Given the Veteran's contention that his hearing loss disability has become more severe since his most recent VA examination, and given that this contention has been substantiated by a September 2016 medical record, the Board finds that a new VA examination is warranted. 





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA audiologic examination for the purpose of determining the current severity of his bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any special tests deemed medically advisable should be conducted.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



